Per Curiam.

The parol agreement set up, by way of set-off, was without consideration, and, consequently, null and void. The interest in the farm, and the possession of it, and which included the right of pasture, was vested in the plaintiff by lease, under seal. An agreement that a party will not use his own pasture, in his own possession, without paying for it, requires a consideration as well as a promise in writing, to give it validity; and there does Hot appear to have been either. The evidence was, therefore, properly overruled.
Judgment affirmed.